      Case 2:19-cv-05217-SRB Document 110 Filed 08/02/21 Page 1 of 6



 1   BRIAN M. BOYNTON
 2   Acting Assistant Attorney General
     JAMES G. TOUHEY, JR.
 3   Director, Torts Branch
     PHILIP D. MACWILLIAMS
 4   Trial Attorney
 5   THEODORE W. ATKINSON
     Trial Attorney
 6   E-mail: phil.macwilliams@usdoj.gov
 7   U.S. Department of Justice
     Civil Division, Torts Branch
 8   175 N Street, NE
     Room 11-1330
 9   Washington, DC 20530
10   Telephone: (202) 616-4285
     Facsimile: (202) 616-5200
11
     Attorneys for the United States of America
12
                      IN THE UNITED STATES DISTRICT COURT
13                        FOR THE DISTRICT OF ARIZONA
14
      C.M., on her own behalf and on behalf of her        No. 2:19-CV-05217-PHX-SRB
15    minor child, B.M.; L.G., on her own behalf and
      on behalf of her minor child, B.G.; M.R., on her    FOURTH STIPULATED
16
      own behalf and on behalf of her minor child,        MOTION TO HOLD
17    J.R.; O.A., on her own behalf and on behalf of      ACTION IN ABEYANCE
      her minor child, L.A.; and V.C., on her own
18    behalf and on behalf of her minor child, G.A.,
19
                          Plaintiffs,
20
      v.
21
      United States of America,
22
                          Defendant.
23
24
      A.P.F. on his own behalf and on behalf of his       No. 2:20-CV-00065-PHX-SRB
25    minor child, O.B.; J.V.S. on his own behalf and
      on behalf of his minor child, H.Y.; J.D.G. on his
26
      own behalf and on behalf of his minor child,
27    M.G.; H.P.M. on his own behalf and on behalf of
      his minor child, A.D.; M.C.L. on his own behalf
28
      Case 2:19-cv-05217-SRB Document 110 Filed 08/02/21 Page 2 of 6



 1    and on behalf of his minor child, A.J.; and R.Z.G.
 2    on his own behalf and on behalf of his minor
      child, B.P.,
 3
                           Plaintiffs,
 4
      v.
 5
 6    United States of America,

 7                         Defendant.

 8
            The parties jointly move the Court for an order holding this action in abeyance
 9
     for an additional period of sixty (60) days while the parties continue to engage in
10
     settlement negotiations. In support of this motion, the parties respectfully state the
11
     following:
12
            On June 1, 2021, the parties moved the Court to hold the action in abeyance for
13
     an additional sixty (60) days for the parties to continue to focus their attention on their
14
     ongoing settlement efforts. C.M. ECF 107; A.P.F. ECF 105. On June 1, 2021, the
15
     Court granted that motion, holding the case in abeyance until August 2, 2021, at
16
     which time the parties were to advise the Court whether an additional abeyance was
17
     sought. C.M. ECF 108; A.P.F. ECF 106.
18
            The parties have made substantial progress in settlement discussions, but
19
     require additional time for ongoing discussions. The parties, along with additional
20
     plaintiffs’ counsel, who are coordinating negotiations on behalf of plaintiffs and
21
     claimants, are engaged in a nationwide effort to settle district court cases and pending
22
     administrative tort claims arising from family separations at the U.S./Mexico border
23
     that occurred during the prior administration. While significant progress has been
24
     made, due to the scale and complexity of the effort, additional time is needed to
25
     achieve a global resolution of these matters.
26
            In order to facilitate continued progress, the parties respectfully move the
27
     Court for an order holding this action, including all proceedings and case deadlines, in
28
                                                     2
      Case 2:19-cv-05217-SRB Document 110 Filed 08/02/21 Page 3 of 6



 1   abeyance for an additional period of sixty (60) days, for the parties to continue to
 2   focus their attention on these settlement efforts. The parties propose that, at the close
 3   of this additional 60-day abeyance period, the parties may, depending on the progress
 4   of the settlement discussions, seek an additional abeyance from the Court. If an
 5   additional abeyance is not sought, the parties request that any existing deadlines be
 6   reset for an additional sixty (60) days—thus a total of one-hundred sixty-four (164)
 7   days—from the current deadlines.
 8          Counsel for Plaintiffs and the United States have conferred regarding this
 9   request and agreed to jointly move the Court to hold this action in abeyance. The
10   party submitting this motion has obtained the permission of all signatories hereto. A
11   proposed Order is submitted herewith.
12
     Respectfully submitted this 2nd day of August, 2021.
13
14
                                                BRIAN M. BOYNTON
15                                              Acting Assistant Attorney General
                                                JAMES G. TOUHEY, JR.
16                                              Director, Torts Branch
17
                                                s/ Phil MacWilliams
18                                              PHILIP D. MACWILLIAMS
19                                              Trial Attorney
                                                D.C. Bar No. 482883
20                                              THEODORE W. ATKINSON
                                                Trial Attorney
21                                              D.C. Bar No. 458963
22                                              E-mail: phil.macwilliams@usdoj.gov
                                                U.S. Department of Justice
23                                              Civil Division, Torts Branch
24                                              Benjamin Franklin Station, P.O. Box 888
                                                Washington, DC 20044
25                                              Telephone: (202) 616-4285
26                                              Attorneys for the United States of America

27
                                                s/ Terra White Fulham
28                                              COVINGTON & BURLING LLP

                                                   3
     Case 2:19-cv-05217-SRB Document 110 Filed 08/02/21 Page 4 of 6



 1   COPPERSMITH BROCKELMAN                Matthew Schlesinger*
     PlC                                   Jason Carey*
 2   Keith Beauchamp (012434)              Teresa Park*
     D. Andrew Gaona (028414)              Terra White Fulham*
 3   2800 N. Central Avenue, Suite 1900    One CityCenter, 850 Tenth Street, NW
     Telephone: (602) 381-5490             Washington, DC 20001-4956
 4   Phoenix, AZ 85004                     Telephone: (202) 662-5581
     kbeauchamp@cblawyers.com              mschlesinger@cov.com
 5   agaona@cblawyers.com                  jcarey@cov.com
 6                                         tpark@cov.com
     SOUTHERN POVERTY LAW                  tfulham@cov.com
 7   CENTER
     Norma Ventura*                        COVINGTON & BURLING LLP
 8   Gillian Gillers                       Jessica R. Hanson*
     James Knoepp*                         1999 Avenue of the Stars, Suite 3500
 9   P.O. Box 1287                         Los Angeles, CA 90067-4643
     Decatur, GA 30031                     Telephone: (424) 332-4800
10   Telephone: (404) 521-6700             jhanson@cov.com
     norma.ventura@splcenter.org
11   gillian.gillers@splcenter.org
     jim.knoepp@splcenter.org
12
13   SOUTHERN POVERTY LAW
     CENTER
14   Paul R. Chavez*
     P.O. Box 370037
15   Miami, FL 33137
     Telephone: (786) 347-2056
16   paul.chavez@splcenter.org
17                            Attorneys for A.P.F. Plaintiffs

18
19
20
21
22
23
24
25
26
27
28
                                              4
      Case 2:19-cv-05217-SRB Document 110 Filed 08/02/21 Page 5 of 6



 1   Jonathan H. Feinberg*                   s/ Diana E. Reiter
     Kairys, Rudovsky, Messing,              Diana E. Reiter*
 2
     Feinberg & Lin LLP                      Erik Walsh*
 3   The Cast Iron Building                  Lucy McMillan*
     718 Arch Street, Suite 501              Harry Fidler*
 4   South                                   Mark Osmond*
     Philadelphia, PA 19106                  Kaitlyn Schaeffer*
 5   215-925-4400
                                             Arnold & Porter Kaye Scholer LLP
 6   jfeinberg@krlawphila.com
                                             250 West 55th Street
 7   Mark Fleming*                           New York, New York 10019-9710
     National Immigrant Justice Center       212-836-8000
 8   224 S. Michigan Ave., Suite 600         diana.reiter@arnoldporter.com
     Chicago, IL 60604                       erik.walsh@arnoldporter.com
 9                                           lucy.mcmillan@arnoldporter.com
     312-660-1370
10   mfleming@heartlandalliance.org          harry.fidler@arnoldporter.com
                                             mark.osmond@arnoldporter.com
11                                           kaitlyn.schaeffer@arnoldporter.com

12   R. Stanton Jones*                       Trina Realmuto*
     Emily Reeder*                           Mary Kenney*
13   Arnold & Porter Kaye Scholer LLP        National Immigration Litigation Alliance
14   601 Massachusetts Avenue, NW            10 Griggs Terrace
     Washington, DC 20001                    Brookline, MA 02446
15   202-942-5000                            617-819-4447
     stanton.jones@arnoldporter.com          Trina@immigrationlitigation.org
16   emily.reeder@arnoldporter.com           Mary@immigrationlitigation.org
17   David B. Rosenbaum                      Katherine Melloy Goettel*
18   Emma J. Cone-Roddy                      Emma Winger*
     OSBORN MALEDON, P.A.                    American Immigration Council
19   2929 North Central Avenue, 21st Floor   1331 G Street NW, Suite 200
     Phoenix, Arizona 85012-2793             Washington, DC 20005
20                                           202-507-7552
                                             kgoettel@immcouncil.org
21                                           ewinger@immcouncil.org
22
                               Attorneys for C.M. Plaintiffs
23
     * Admitted pro hac vice
24
25
26
27
28
                                               5
      Case 2:19-cv-05217-SRB Document 110 Filed 08/02/21 Page 6 of 6



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certify that on Augusts 2, 2021, I electronically transmitted the attached
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
 4
     a Notice of Electronic Filing to all CM/ECF registrants.
 5
 6   s/ Philip D. MacWilliams
     PHILIP D. MACWILLIAMS
 7   Attorney for United States of America
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   6
